Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered on or about May 23, 1989, as modified by this court’s order entered July 6, 1989 (152 AD2d 468), unanimously affirmed. Respondent shall recover of appellant $250 costs and disbursements of this appeal. And the appeal from an order of said court entered on or about February 27, 1989 is dismissed as nonappealable, without costs and without disbursements. No opinion. Concur—Kupferman, J. P., Ross, Milonas, Kassal and Rubin, JJ.